SCHEDULE 14A (RULE 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO SECTION 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: þ Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-11c or Section 240.14a-12 United Community Banks, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: 63 HIGHWAY 515 BLAIRSVILLE, GEORGIA 30514-0398 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS To be Held on April 29, 2009 The Annual Meeting of Shareholders of United Community Banks, Inc. will be held on April 29, 2009 at 2:00 p.m. at Brasstown Valley Resort, Young Harris, Georgia: 1. To elect nine directors to constitute the Board of Directors to serve until the next annual meeting and until their successors are elected and qualified. 2. To approve an advisory (non-binding) vote on executive compensation. 3. To ratify the appointment of Porter Keadle Moore, LLP as independent registered public accountant for 2009. 4. To consider and act upon any other matters that may properly come before the meeting and any adjournment thereof. Only shareholders of record at the close of business on March 13, 2009 will be entitled to notice of, and to vote at, the meeting.A proxy statement and a proxy solicited by the Board of Directors are enclosed. To ensure that your vote is recorded promptly, please vote as soon as possible.Most shareholders of record have three options for submitting their vote before the meeting.You may vote (1) by telephone if you reside in the United States, Canada or the U.S. territories, (2) via the Internet (see the instructions on the proxy card), or (3) by completing, signing and mailing the proxy card in the enclosed postage–paid envelope.If you have Internet access, we encourage you to record your vote on the Internet.It is convenient and it saves significant postage and processing costs.If you attend the meeting you may, if you wish, withdraw your proxy and vote in person. If your shares are held in “street name”, that is held for your account by a broker or other nominee, your will receive instructions from the holder of record that you must follow for your shares to be voted. BY ORDER OF THE BOARD OF DIRECTORS, Jimmy C. Tallent, President and Chief Executive Officer March , WHETHER OR NOT YOU EXPECT TO BE PRESENT AT THE ANNUAL MEETING, PLEASE VOTE BY TELEPHONE, INTERNET, OR COMPLETE AND RETURN THE ENCLOSED PROXY PROMPTLY SO THAT YOUR VOTE MAY BE RECORDED. TABLE
